Citation Nr: 9910805	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to February 
1964, May 1964 to February 1967, and May 1968 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which granted the veteran service 
connection for PTSD and assigned a 50 percent disability 
rating.  

The veteran appeared and testified before the undersigned 
Board Member at a January 1999 Travel Board Hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is shown to be productive of symptoms 
characterized by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and including an 
inability to maintain and establish effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Codes 9411, 
9440 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, VA outpatient treatment records, a VA 
social industrial survey, and the veteran's hearing testimony 
and written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

As previously explained, the veteran is seeking a higher 
disability rating than 50 percent, which was assigned by the 
RO pursuant to its April 1997 rating decision granting 
service connection.

VA treatment records and mental hygiene clinical records for 
the period April 1989 to July 1989 show the veteran was 
treated for alcohol dependence, depression, and PTSD.  

A March 1997 VA social industrial survey report detailed the 
veteran's history with the military and the stressors 
incurred therein, as well as his social, emotional, and 
industrial history thereafter.  The report noted that the 
veteran appeared to suffer from mild sleep disturbance, some 
intrusive thoughts, hypervigilance, startle response, 
isolation, and depression.  The impression was that the 
veteran was moderately to severely industrially impaired. 

A May 1997 VA examination report recited the veteran's 
complaints of poor sleep, being easily upset, constantly 
checking his surroundings, avoiding crowds, having very few 
friends, and regularly thinking and dreaming of his 
experiences in Vietnam.  The veteran became tearful when 
recounting his Vietnam experiences to the examiner.  The 
veteran was noted to have a dysphoric mood and to exhibit a 
labile affect, as he was sometimes tearful or irritable 
during the examination interview.  Recent and remote memories 
were intact, there was no apparent cognitive impairment or 
thought disorder, his speech was clear, coherent, and goal 
directed, and there was no report of hallucinations or 
delusions.  Suicidal ideation was reported in 1992 and 1995, 
while homicidal ideation was reported in 1996.  The examiner 
stated the veteran suffered from PTSD and dysthymic disorder.  
Concerning his PTSD symptoms, the examiner observed that the 
veteran persistently re-experiences the traumatic events that 
occurred during his tour in Vietnam through distressing 
recollections and dreams.  To avoid remembering Vietnam, he 
tries not to think about it and does engage in activities 
that may remind him of it, and thus he has a diminished 
interest in significant activities.  For instance, the 
veteran has no hobbies, suffers from a feeling of detachment 
from others, interacts with few - if any - friends, and has a 
restricted range of affect due to this inability to share 
loving feelings with those close to him.  The veteran also 
suffers from symptoms of increased arousal, such as sleep 
difficulty, irritability, hypervigilance, and an exaggerated 
startle response.  The veteran's dysthymic disorder 
symptomatology included the following: depression for more 
days than not for the past two years, manifested by insomnia, 
low self-esteem, and abnormalities in cognitive judgment (as 
shown by a 20-year bout of alcohol abuse and multiple 
arrests).  Due to his PTSD and dysthymic disorder, the 
veteran is only marginally employable (as he has not had 
stable employment for some years due to trouble with 
supervisors) and he is moderately socially, emotionally, and 
industrially impaired.  The diagnosis included moderate PTSD, 
dysthymic disorder, alcohol dependence (in remission), and a 
Global Assessment of Functioning score (GAF) of 51 - moderate 
difficulty in social, occupational, and emotional 
functioning. 

An October 1997 VA hospitalization report stated a diagnosis 
of chronic PTSD due to severe wartime trauma, with a GAF of 
54.  The veteran voluntarily came to the hospital complaining 
of inappropriate anger, isolative behavior, hypervigilance, 
and difficulty expressing his feelings.  During his 
hospitalization, he was allowed weekend passes to interact 
with his wife and practice communication skills, with which 
the veteran reported positive improvement in his marriage.  
The veteran was noted to exhibit PTSD symptoms such as 
depression, disturbed sleep, occasional nightmares, extreme 
hypervigilance, social isolation except with regard to his 
wife and child, a general sense of detachment from others, 
and an ongoing sense of betrayal by the government.  

Various private treatment records for the period February 
1997 to February 1998 from Daniel M. Skotte, D.O., deal 
primarily with the veteran's physical ailments.  
Nevertheless, Dr. Skotte did record that the veteran suffered 
from PTSD and depression. 

The lay statements of the veteran's wife (July 1987 and 
January 1999) attest to the problems the veteran experiences 
because of his PTSD, such as poor sleep, difficulty 
controlling his mood and anger, inability to engage in social 
interaction, and difficulty maintaining employment.  

Lay testimony, of the veteran and an acquaintance, as 
contained in the transcript of the January 1999 Travel Board 
Hearing, was also entered into the record.  This testimony 
further elaborated on the severity of the veteran's PTSD 
symptoms, including difficulty with: intrusive thoughts and 
nightmares concerning Vietnam, sleep, social interaction, 
controlling his anger, maintaining employment, and 
compulsively looking out for trouble by checking the 
perimeter of his property.  

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

The veteran's disability is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440, which provides that a 50 percent 
disability rating is warranted when PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial occupational and social 
impairment, with disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Finally, a 100 percent disability rating is for assignment 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Diagnostic Codes 9411, 9440.

The veteran contends that his PTSD symptomatology clearly 
exceeds the current 50 percent disability rating.  Indeed, 
after review of all of the evidence of record, the Board 
finds that a disability rating of 70 percent is warranted.  
In coming to this conclusion, the Board emphasizes that the 
veteran clearly exhibits many of symptoms compatible with a 
70 percent rating, such as engaging in obsessional rituals 
which interfere with routine activities, having impaired 
impulse control (such as unprovoked irritability with periods 
of violence), and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  
Although the May 1997 examination report and October 1997 VA 
hospitalization report stated the veteran's GAF scores to be 
51 and 54, respectively - reflecting essentially moderate 
symptoms in social and occupational functioning - the 
symptomatology that relates to the 70 percent disability 
rating discussed above is confirmed by the objective 
observations made in the March VA social industrial survey, 
and in both the May 1997 VA examination report and October 
1997 VA hospitalization report.   

Therefore, after review of the entire record, the Board 
concludes that the evidence is at least in relative equipoise 
on the question of whether the veteran is entitled to a 70 
percent disability rating.  Applying the benefit-of- the-
doubt doctrine (38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the evidence supports the assignment 
of a 70 percent disability rating for the veteran's PTSD.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A 100 percent disability rating is not warranted, however, as 
there is no evidence showing that the veteran exhibits 
symptomatology of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, 
resulting in total occupational and social impairment.

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1997) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
instant case, however, there has been no assertion or showing 
that the disability under consideration has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing monetary 
awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

